Citation Nr: 1101415	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  09-18 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD), due to a sexual assault. 

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Lee Bosley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1998 to January 
2002.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida, denying the claims currently on appeal.  

The Veteran was afforded a videoconference hearing before the 
undersigned Veterans Law Judge in October 2010.  A written 
transcript of this hearing has been prepared and incorporated 
into the evidence of record.  

The issue of entitlement to TDIU benefits is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD manifested as a result of an in-service sexual 
assault.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection 
for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3), 
4.125(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA purposes, 
all mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. 
§ 3.304(f).  The United States Court of Appeals for Veterans 
Claims (Court) has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. at 140-41.  

The regulations pertaining to PTSD were recently amended, and 38 
C.F.R. §3.304(f)(3) no longer requires the verification of an in-
service stressor if the Veteran was in a location involving 
"fear of hostile military or terrorist activity."  Such a 
location can be evidenced by awards such as the Iraq Campaign 
Medal or the Vietnam Service Medal.  Lay testimony alone can be 
used to establish the occurrence of an in-service stressor in 
these situations.  The new regulatory provision requires that:  
(1) A VA psychiatrist or psychologist, or contract equivalent, 
must confirm that the claimed stressor is adequate to support a 
diagnosis of PTSD; (2) the claimed stressor is consistent with 
the places, types, and circumstances of the Veteran's service; 
and (3) the Veteran's symptoms are related to the claimed 
stressor.  Id.  The liberalizing criteria contained in the new 
§ 3.304(f)(3) will be applied to PTSD service connection claims 
that are pending as of the effective date of the regulation (July 
13, 2010) and to claims filed on or after this effective date.

In this case, the Veteran's PTSD claim is based on an alleged in-
service personal assault.  Because of the personal and sensitive 
nature of a personal assault, many incidents are not officially 
reported.  This creates a proof problem with respect to the 
occurrence of the claimed stressor.  In such situations, it is 
not unusual for there to be an absence of service records 
documenting the events the Veteran has alleged.  Therefore, 
evidence from sources other than the Veteran's service records 
may corroborate an account of a stressor incident.  See, e.g., 
Patton v. West, 12 Vet. App. 272, 277 (1999); see also 38 C.F.R. 
§ 3.304(f).  

Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service members 
or clergy.  38 C.F.R. § 3.304 (f). 

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  Id.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the opportunity 
to furnish this type of evidence or advise VA of potential 
sources of such evidence.  See Bradford v. Nicholson, 20 Vet. 
App. 200 (2006).  VA may submit any evidence that it receives to 
an appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.  

Facts and Analysis

The Veteran contends that she is entitled to service connection 
for PTSD as a result of an in-service personal assault.  Having 
reviewed the evidence of record and afforded the Veteran the full 
benefit of the doubt, the Board finds that the Veteran is 
entitled to service connection for PTSD.  

The Veteran's service treatment records and personnel records do 
not contain evidence corroborating the Veteran's claimed in-
service personal assaults.  Mindful of the Court's holding in 
Patton v. West, 12 Vet. App. 272, 277 (1999), the Board will turn 
its attention to other evidence of record in determining whether 
the evidence of record supports the Veteran's claim of an in-
service personal assault.  

The record contains an August 2004 private counseling report.  
According to the counselor, the Veteran exhibited symptoms of 
PTSD from a rape that occurred about 9 months earlier.  The 
counselor noted that the Veteran was overwhelmed with anxiety and 
tearful for nearly the whole session.  The Veteran has also 
recently submitted evidence of continued private psychiatric 
treatment, along with a waiver of review by the Agency of 
Original Jurisdiction, demonstrating that she continues to suffer 
from psychiatric symptomatology.  

The record also contains a VA psychiatric assessment from May 
2006.  During the assessment, the Veteran reported that she had 
difficulty relating due to multiple sexual traumas.  The Veteran 
indicated that the first such event took place when she was 20 
years of age while serving in Korea.  She also reported that she 
believed she may have been raped later on while intoxicated with 
alcohol.  She also described a third incident, but it was noted 
that the Veteran was a civilian contractor for the Army at this 
time.  Upon examination, the VA psychiatrist assigned a DSM-IV 
Axis I diagnosis of PTSD.  A Global Assessment of Functioning 
(GAF) score of 55 was assigned at this time.  The examiner 
indicated that the Veteran's PTSD was related to sexual trauma.  

In addition to the medical evidence outlined above, the record 
contains a great deal of lay evidence in support of the Veteran's 
claim.  The Veteran has provided numerous statements regarding 
her in-service traumas, and she also testified about this matter 
in an October 2010 hearing before the undersigned Veterans Law 
Judge.  In addition, the record contains a letter from the 
Veteran's mother that was received by VA in April 2010.  
According to her, she received two calls from the Veteran while 
she was stationed in Korea where the Veteran complained of being 
sexually assaulted or raped.  The Veteran's mother did not know 
all of the details due to the Veteran's hesitancy to speak of 
these events.  The Veteran's mother also indicated that prior to 
military service, the Veteran was always upbeat.  However, after 
military service, the Veteran began to drink in excess and suffer 
from sleep disturbances.  

Having considered all of the above evidence, the Board finds that 
when affording the Veteran the full benefit of the doubt, she is 
entitled to service connection for PTSD.  The Board recognizes 
that there is no evidence of these events noted in the Veteran's 
service records.  However, it is not unusual to lack in-service 
documentation of such events.  The record demonstrates that the 
Veteran sought counseling for psychiatric symptomatology related 
to sexual trauma in August 2004 and May 2006.  The Board finds 
this evidence to be particularly significant in that it was 
developed years prior to the Veteran's claim, reducing the 
likelihood of falsification.  In addition, the Veteran was 
examined by a psychiatrist in May 2006 who concluded that the 
Veteran did in fact suffer from PTSD as a result of sexual 
traumas.  Finally, the Veteran's mother has confirmed that the 
Veteran reported two assaults to her during military service and 
that she saw a personality change in her daughter upon her return 
from military service.  The record contains no evidence to call 
into question the credibility of the Veteran's mother.  In light 
of the favorable evidence in this case, the Board concludes that 
the Veteran is entitled to service connection for PTSD.  

Affording the Veteran the full benefit of the doubt, the Board 
concludes that service connection for PTSD as a result of in-
service sexual trauma is warranted.  The claim is granted.
ORDER

Entitlement to service connection for PTSD as a result of in-
service sexual trauma is granted.  


REMAND

The Veteran contends that she is entitled to TDIU benefits.  
However, this claim must be remanded, as further development is 
necessary before appellate review may proceed.  

Where the schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if there 
are two or more disabilities, there shall be at least one ratable 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  

In the present case, the only disability for which the Veteran is 
service-connected for is PTSD.  However, a disability evaluation 
has yet to be assigned, and that issue is not within the 
jurisdiction of the Board.  Therefore, the Board will defer 
ruling on the claim of entitlement to TDIU benefits until after a 
proper disability rating has been assigned in this case.

In addition, an August 2009 record from the Potters Behavioral 
Medicine Clinic notes that the Veteran was receiving Social 
Security Administration (SSA) benefits based on disability.  
These records should be obtained and incorporated into the 
Veteran's claims file before appellate review proceeds.  VA has a 
duty to obtain SSA records when they may be relevant.  See Voerth 
v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. 
App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 
370-72 (1992).  

Accordingly, the case is REMANDED for the following action:

After this decision has been returned to the 
RO and a proper disability evaluation has 
been assigned for the Veteran's PTSD;/, the 
Veteran's claim of entitlement to TDIU 
benefits should be returned to the Board for 
appellate action, assuming that this issue is 
not granted upon the assignment of a 
disability evaluation for the Veteran's PTSD.  
The Veteran's SSA records should be obtained 
and incorporated into the claims file prior 
to returning this issue to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


